Affirmed and Memorandum Opinion filed October 15, 2020.




                                       In The

                        Fourteenth Court of Appeals

                               NO. 14-19-00229-CR

                SHANNON BERNARD JACKSON, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee

                     On Appeal from the 56th District Court
                           Galveston County, Texas
                      Trial Court Cause No. 17-CR-3031

                  MEMORANDUM                       OPINION

      Appellant Shannon Bernard Jackson appeals his conviction for aggravated
sexual assault of a child. Tex. Pen. Code § 22.021(a)(1)(b)(i). Appellant’s appointed
counsel filed a brief in which she concludes the appeal is frivolous and without merit.
The brief meets the requirements of Anders v. California, 386 U.S. 738 (1967), by
presenting a professional evaluation of the record and demonstrating why there are
no arguable grounds to be advanced. See High v. State, 573 S.W.2d 807, 811–13
(Tex. Crim. App. 1978).
      A copy of counsel’s brief was delivered to appellant. Appellant was advised
of his right to inspect the appellate record and file a pro se response to the brief. See
Stafford v. State, 813 S.W.2d 503, 512 (Tex. Crim. App. 1991). As of this date, more
than 60 days have passed and no pro se response has been filed.

      We have carefully reviewed the record and counsel’s brief and agree the
appeal is frivolous and without merit. Further, we find no reversible error in the
record. We are not to address the merits of each claim raised in an Anders brief when
we have determined there are no arguable grounds for review. See Bledsoe v. State,
178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

      Accordingly, the trial court’s judgment is affirmed.

                                    PER CURIAM

Panel consists of Chief Justice Frost and Justices Wise and Bourliot.

Do Not Publish — Tex. R. App. P. 47.2(b).




                                           2